Citation Nr: 1112037	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  09-49 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to January 1970 and from January 1982 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Montgomery, Alabama.  The case came to the Board from the RO in Philadelphia, Pennsylvania.


FINDING OF FACT

Giving the benefit of the doubt to the Veteran, it is at least as likely as not that the Veteran's multiple sclerosis onset during his service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, multiple sclerosis was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claims is required at this time.  

Service connection

The Veteran contends that his multiple sclerosis onset during his service.  Specifically, he claims that an episode of difficulty walking and standing in service represented the onset of multiple sclerosis which was misdiagnosed at the time as a conversion reaction.  Thereafter, the Veteran claims that his condition was misdiagnosed for many years due to the overlay of various psychiatric disorders.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including multiple sclerosis, may be granted if manifest to a compensable degree within a specified period after separation from service.  With respect to multiple sclerosis that period is 7 years.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, the evidence shows that the Veteran was hospitalized during service after developing a gait disturbance in fall 1966.  The Veteran developed a broad based, shuffling gait and would fall backward or to either side when asked to stand with his feet together.  Physical examinations that were performed at the time could find no physiological basis for the Veteran's problems with standing and walking, and he was resultantly diagnosed with a conversion reaction.  This eventually resolved and the Veteran was able to serve the remainder of his enlistment period.

Between his first period of service and his second period of service the Veteran was diagnosed with and treated for a number of psychiatric disorders.  Treatment records from this time do not reflect any further problems with standing and walking.  The Veteran reentered service in January 1982, but was discharged several months later because he failed to qualify for a promotion.  Subsequent treatment records show that the Veteran continued to experience psychiatric difficulties.  Occasionally, treatment records reflect that the Veteran experienced dizziness or balance problems. 

In a September 2005 letter a private physician related the Veteran's episode of instability and altered gait in service to a neurological cause, at that time identified as a lacunar infarct.  Treatment records from 2005 reflect that a cardiovascular accident could be causing the Veteran's gait disturbance.

The Veteran underwent a neurological evaluation in December 2006, and he was eventually diagnosed with multiple sclerosis in September 2007, after a series of magnetic resonance imaging (MRI) scans.  When the Veteran was evaluated by a VA neurologist in December 2006 she noted that his brain MRI strongly suggested multiple sclerosis.  She concluded that it was at least as likely as not that the Veteran's episode of unsteadiness and altered gait in service "represented a multiple sclerosis attack."  She recommended further studies to look for additional lesions.  

In September 2007 the Veteran was diagnosed with multiple sclerosis after imaging scans showed multiple periventricular and callosal lesions with greater than nine periventricular lesions but no enhancing lesions.  The examiner noted the Veteran's history of a reported episode of unsteadiness and clumsiness in young adulthood which was at that time felt to be a conversion disorder.  The neurologist concluded that while the Veteran's complaints did have some psychogenic overlay, he had multiple sclerosis that onset with a single clinical episode in young adulthood.

Insofar as a VA neurologist, after reviewing the Veteran's history including the diagnosis of conversion reaction which was made in September 1966, concluded that the episode of altered gait and unsteadiness in service was at least as likely as not a multiple sclerosis attack and not a conversion reaction, the criteria for service connection for multiple sclerosis are met.  Based on the neurologist's conclusions, the first clinical episode of this disorder occurred during the Veteran's service.  While there have been other possible causes suspected, it appears that the diagnosis of multiple sclerosis seems to be confirmed.  With the positive VA opinions, there is a basis for allowance of the claim.

All doubt was resolved in the Veteran's favor in resolving this claim.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for multiple sclerosis is granted.  The appeal is allowed.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


